Citation Nr: 1516652	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle injury.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1993 to May 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board at the RO in her May 2013 substantive appeal.  A hearing was scheduled in December 2013; however, the Veteran did not appear for the hearing.  Nor did she request that the proceeding be rescheduled or provided good cause.  Moreover, there is no indication that the hearing notification was not received by the Veteran e.  Therefore, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2014).

The Veterans Benefits Management System (VBMS) electronic claims files only contains a January 2015 brief, and the Virtual VA file contains records that are either duplicative of the those documents in the paper claims file or irrelevant to the issues on appeal.

The merits of the claim for service connection for residuals of a right ankle injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right ankle injury.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the July 1995 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which denied service connection for residuals of a right ankle injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 1995 rating decision is new and material, and the claim for service connection for residuals of a right ankle injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In a July 1995 rating decision, the RO previously considered and denied the Veteran's claim for service connection for residuals of a right ankle injury.  In particular, the RO noted her complaints of right ankle pain in service, but also observed that that a July 1995 VA examination did not reveal any objective evidence of any chronic right ankle condition.  The RO also indicated that there was no corroborative evidence of any in-service injury.  The Veteran was notified of the decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the July 1995 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 1995 rating decision includes evidence that is both new and material to the claim.  Specifically, in the Veteran's May 2013 substantive appeal, she reported that, since separation, her ankle disability had increased in severity and resulted in periods of incapacitation and severe pain.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a chronic ankle disability.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for residuals of an ankle injury is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right ankle injury is reopened.


REMAND

The Veteran has contended that she has a current right ankle disability related to service.  During an April 2013 VA examination, the Veteran reported that her ankle swelled and that she experienced increased pain when she stood for long periods of time.  The examiner also reported that there was objective evidence of painful motion when the Veteran extended her right ankle.  The examiner, however, rendered a diagnosis of history of sprain of the right ankle with no current objective findings of residual effects, and he provided an opinion wherein he stated that there was no evidence of any residual ankle condition that existed.  In light of the inconsistency between the examiner's finding that there was objective evidence of painful motion on dorsiflexion and the examiner's conclusion that was no evidence of a residual ankle condition, the Board finds that an examination is necessary to determine the nature and etiology of any residuals of a right ankle injury that may be present.    

The Board also notes that the Veteran's complete service treatment records may not be associated with the claims file.  The Veteran's November 1993 service treatment records contain a notation that the Veteran sought treatment at the Naval Hospital in Orlando, Florida, for her right ankle and that there were x-ray studies taken at the Naval Hospital.  Although the record contains some treatment records from the Naval Hospital, the x-ray examination report and the records pertinent to her initial treatment for her right ankle have not been associated with the claims file.  As such, the AOJ should attempt to secure those records.  

Finally, there are no VA treatment records associated with the claims file; however, in the May 2013 statement of the case (SOC), the RO indicated that it had performed an electronic review of VA treatment records dated from April 2012 to April 2013.  Therefore, the Board finds that the outstanding records should be secured.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request the Veteran's complete service treatment records.  

These efforts should include requesting any clinical records documenting the Veteran's treatment for a right ankle sprain at the Naval Hospital in Orlando, Florida between October 1993 and November 1993.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate her medical records as well as any further action to be taken.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right ankle.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include VA treatment records from April 2012 to the present.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the nature and etiology of her claimed residuals of a right ankle injury.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include diagnostic testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis of a right ankle disorder.   In determining whether the Veteran has a current disability, the examiner should consider the April 2013 VA examination report noting painful motion on dorsiflexion, as well as the Veteran's complaints of pain and swelling.  

For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to her military service, to include any injury therein and the symptomatology documented in November 1993.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


